DETAILED ACTION


	The IDS dated April 20, 2022 has been reviewed. The Notice of Allowance still stands based on the reasons for allowance disclosed in the Notice of Allowance dated Jan. 20, 2022, which is incorporated below. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present claims overcome the most current grounds of rejection for the reasons set forth in the decision of the Patent Trial and Appeal Board dated 10 January 2022 which are herein incorporated by reference.
 None of the cited references teach the elements of the claims alone or in combination. The closest prior art is Ricco which teaches a fan apparatus and method for preparing frozen confection comprising a mixing chamber, wherein the mixing chamber includes at least one frozen confection inlet, at least one sauce inlet positioned below the inlet and before an outlet for extruding a mixed frozen confection and sauce. Ricco, however, fails to teach that the sauce inlet is position below the frozen confection inlet, wherein the sauce is dispensed into a mixing chamber to be incorporated into the frozen confection by rotating the mixing chamber to distribute the sauce randomly throughout the frozen confection as required by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791